Exhibit 10.1

Execution Copy

WAFER SUPPLY AGREEMENT AMENDMENT NO. 1

This First Amendment to the WAFER SUPPLY AGREEMENT (this “Amendment”), dated as
of March 29, 2011, amends that certain Wafer Supply Agreement, dated March 2,
2009, (the “Agreement”) by and among (i) Advanced Micro Devices, Inc., a
Delaware corporation (“AMD”); (ii) with respect to all of the provisions in the
Agreement other than those in Sections 5.5(a), 6.2 and 7.3(a) of the Agreement
and the related provisions of the Agreement in connection with sales activities
only (though without limiting FoundryCo’s guarantee obligations pursuant to
Section 15.7 of the Agreement), GLOBALFOUNDRIES Inc., an exempted company
incorporated under the laws of the Cayman Islands (“FoundryCo”), on behalf of
itself and its direct and indirect wholly-owned subsidiaries, including all
FoundryCo Sales Entities and FoundryCo Manufacturing Entities, as further set
forth in the Agreement; (iii) subject to FoundryCo’s guarantee obligations
pursuant to Section 15.7 of the Agreement, GLOBALFOUNDRIES U.S. Inc., a Delaware
corporation and a wholly owned subsidiary of FoundryCo (“USOpCo”), which is a
party to the Agreement solely with respect to Sections 5.5(a), 6.2 and 7.3(a) of
the Agreement and the related provisions of the Agreement in connection with
USOpCo’s sales activities; and (iv) subject to FoundryCo’s guarantee obligations
pursuant to Section 15.7 of the Agreement, GLOBALFOUNDRIES Singapore Pte. Ltd.,
a private limited Singapore company and a wholly owned subsidiary of FoundryCo
(“GFS”), which, by executing this Amendment, is becoming a party to the
Agreement solely with respect to Sections 5.5(a), 6.2 and 7.3(a) of the
Agreement and the related provisions of the Agreement in connection with GFS’
sales activities.

WHEREAS, the parties wish to modify certain pricing and other terms of the Wafer
Supply Agreement with respect to MPU Products to be delivered by FoundryCo to
AMD during 2011 as well as regarding certain payments to be made by AMD in 2012
relating to MPU Products; and

WHEREAS, the parties wish to permanently amend the Agreement with respect to GPU
Products, Chipset Products (as defined below) and FoundryCo Sales Entities;

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the parties
hereby agree as follows:

1.    AMENDMENTS RELATED TO GPU PRODUCTS

1.1    Section 1.52.1

The following defined term shall be added to the Agreement immediately following
Section 1.52 of the Agreement:

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

1.52.1 “GPU Plan of Record” shall mean a long-range planning document prepared
by AMD, as amended from time to time as provided in Section 2.1(c), that
outlines AMD’s planned tape-out and production schedule for each GPU Product,
and identifying each GPU Product Family.

1.2    Section 1.53.1

The following defined term shall be added to the Agreement immediately following
Section 1.53 of the Agreement:

1.53.1 “GPU Product Family” means any group of GPU Products that are developed
by AMD as part of a single product marketing and design cycle and that are
generally differentiated by AMD from other GPU Products based on performance,
power and cost, as identified by AMD in the GPU Plan of Record.

1.53.2 “GPU Product Technology Readiness Condition” means, with respect to each
GPU Product, a condition that shall be deemed to be satisfied if and when
FoundryCo has achieved, on or before the GPU Product Technology Readiness Date,
the passage of the certain [****] criteria which define a set of important
parameters related to [****] milestones (the “Critical Parameters”). The
definition of Critical Parameters for each GPU Product will be mutually agreed
in good faith by AMD and FoundryCo. In the event that AMD shall change the GPU
Plan of Record, the parties agree to meet in good faith to determine whether
such change requires any corresponding changes to the Critical Parameters.
FoundryCo and AMD will evaluate the achievement of the Critical Parameters in
accordance with industry standard practice, and based on such evaluation will
jointly and in good faith determine whether this condition is substantially or
sufficiently satisfied for the purposes of Section 2.1(c)(ii)(A), (B) and (C).

1.53.3 “GPU Product Technology Readiness Date” means, with respect to each GPU
Product, a date to be mutually agreed in good faith by AMD and FoundryCo as the
earliest date at which the parties will determine whether the GPU Product
Technology Readiness Condition has been satisfied. Specifically, for the
purposes of the GPU Volume Ramp Products, the GPU Product Technology Readiness
Date shall be [****], provided that the parties will jointly evaluate by [****]
whether or not FoundryCo will satisfy the GPU Product Technology Readiness
Condition for the [****] GPU Product Family by [****], and if necessary, will
discuss and implement an action plan that enables AMD to award GPU Volume Ramp
Products to FoundryCo.

1.3    Section 2.1(c)

Section 2.1(c) of the Agreement shall be amended and restated in its entirety to
read as follows:

(c)    GPU Products.

i.    AMD and FoundryCo each commits to, and the parties agree to work together
to, [****] manufacture GPU Products via a high volume bulk process at the
[****]nm Process Node and at all future smaller Process Nodes, with
Specifications to be agreed

 

2

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

upon in advance by the parties in writing. AMD’s obligations and commitments set
forth below under this Section 2.1(c) are subject to the satisfaction by
FoundryCo of the GPU Product Technology Readiness Condition applicable to any
given GPU Product, on or before the GPU Product Technology Readiness Date
applicable to such GPU Product. FoundryCo acknowledges and agrees that all GPU
Product commitments of AMD are subject to the [****] process set forth in
Exhibit B, which includes without limitation an analysis of FoundryCo’s ability
to manufacture any such GPU Products at [****].

ii.    In order to assist FoundryCo to establish FoundryCo’s ability to meet
AMD’s demand for GPU Products, AMD commits (subject to the condition set forth
in Section 2.1(c)(i)) to have FoundryCo manufacture: [****] (collectively, these
[****] GPU Products are the “GPU Volume Ramp Products”). AMD shall also
(x) supply to FoundryCo or to [****], or (y) provide to FoundryCo a version of
[****] or [****] in a [****] architecture so that FoundryCo can [****], in each
case as the parties mutually agree is suitable [****] to support FoundryCo’s
manufacturing readiness for the [****] GPU Product Family.

A.    In the event that FoundryCo has [****] achieved [****] of the Critical
Parameters by the GPU Product Technology Readiness Date for the GPU Volume Ramp
Products, then AMD shall [****] the GPU Volume Ramp Products at FoundryCo and
shall [****] of AMD’s requirements for the GPU Volume Ramp Products from
FoundryCo.

B.    In the event that FoundryCo has achieved [****] of the Critical Parameters
by the GPU Product Technology Readiness Date for the GPU Volume Ramp Products,
[****] has met [****] Critical Parameters to be [****] to [****] the GPU Product
Technology Readiness Condition and [****] the [****] for each GPU [****]
Product, then FoundryCo and AMD shall identify and mutually agree on [****]
actions (the “[****] Actions”) to be [****] in the shortest period of time (such
time period to be agreed upon in advance) for each GPU Product (the “[****]
Time”).

(a)    If FoundryCo completes [****] Actions within the [****] Time, then AMD
shall [****] the GPU Volume Ramp Products at FoundryCo and shall [****] of AMD’s
requirements for the GPU Volume Ramp Products from FoundryCo.

(b)    If FoundryCo completes [****] Actions after the [****] Time [****] before
[****], then AMD shall use commercially reasonable efforts to [****] GPU Volume
Ramp Products at FoundryCo and to [****] of its requirements for the GPU Volume
Ramp Products at FoundryCo.

C.    In the event that FoundryCo [****] achieve [****] a [****] number of
Critical Parameters by the GPU Product Technology Readiness Date for the GPU
Volume Ramp Products to be [****] to [****] the [****] for any such Product,
then FoundryCo shall not be [****] in accordance with the procedures set forth
in Exhibit B in accordance with Section 2.1(c)(i), and AMD may [****] for the
GPU Volume Ramp Products.

 

3

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

D.    In order to implement these commitments with respect to the GPU Volume
Ramp Products, the parties further agree as follows:

(a)    AMD may continue to work with other foundry partners to design and
prepare to manufacture GPU Products from the [****] GPU Product Family, as long
as such design efforts do not divert design and engineering resources from the
joint development effort described in the following paragraph.

(b)    Immediately upon completion of the design activity for the [****]
currently code-named [****] which is currently scheduled to be completed [****],
AMD and FoundryCo shall each commit [****] full-time-equivalent, highly
qualified and experienced design engineers (including engineers currently
committed to the [****] design efforts, or other engineers mutually acceptable
to the other party), together with their associated support resources, to a
joint AMD/FoundryCo effort to complete, on or before [****], the full suite of
Intellectual Property required for [****] and [****] targeted to be manufactured
at FoundryCo using FoundryCo’s [****]nm technology.

(c)    The process-design interaction for the [****] GPU Product Family will be
validated using [****]; provided that any additional Intellectual Property
specific to the GPU Volume Ramp Products that is required to be silicon verified
may be verified using [****], with the cost to be [****].

iii.    AMD agrees that, starting with the GPU Product Family currently
code-named [****] AMD will purchase at least [****] percent ([****]%) of its
requirements for GPU Products measured on a [****] basis (such minimum
percentage, the “GPU Minimum Percentage”) for the remaining duration of this
Agreement. In order to achieve the GPU Minimum Percentage, AMD commits (subject
to the condition set forth in Section 2.1(c)(i)) to have FoundryCo manufacture
at least [****] GPU Products from each of the [****] and [****] GPU Product
Families.

iv.    For the [****] and [****] GPU Product Families, FoundryCo and AMD shall
determine whether FoundryCo has [****],[****] or [****] the GPU Product
Technology Readiness Condition for each GPU Product in the same manner set forth
in Sections 2.1(c)(ii)(A), (B) and (C), with purchase commitments determined
according to Section 2.1(c)(iii). This determination shall be made on a
Product-by-Product basis and shall not affect such determination for any other
GPU Product or change the GPU Minimum Percentage.

v.    If for an applicable quarter it is determined that AMD has not (A) placed
orders for manufacture by FoundryCo of the GPU Volume Ramp Products or the GPU
Minimum Percentage of GPU Products starting with the [****] GPU Product Family,
or (B) complied with any other requirements as set forth herein to enable
FoundryCo the opportunity to manufacture the GPU Minimum Percentage throughout
the entire duration of this Agreement, the parties agree to meet, discuss and
implement a mutually acceptable corrective action plan to address such
non-compliance and to enable FoundryCo to manufacture higher volumes of the GPU
Products in the following quarters.

 

4

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

vi.    Cooperation and Partnership on GPU Products. In order (A) to ensure the
coordination of FoundryCo’s technology roadmap and development and
implementation of necessary process technology in a timely manner to intersect
AMD’s GPU Product roadmap on a schedule that will enable FoundryCo to establish
Qualified Processes for GPU Products and satisfy the GPU Product Technology
Readiness Condition for each GPU Product by the GPU Product Technology Readiness
Date for such GPU Product, as provided in this Section 2.1(c), (B) to enable
FoundryCo to meet AMD’s requirements to manufacture GPU Products so that AMD
will purchase the GPU Volume Ramp Products as well as purchase the GPU Minimum
Percentage as anticipated in subsection (iii) above, and (C) to allow FoundryCo
to compete for incremental GPU Products above the GPU Minimum Percentage, AMD
and FoundryCo each commits to take the following steps with respect to GPU
Products, with the intent of the parties to bring the same rigor and level of
collaboration to the GPU migration process that currently exists between AMD and
FoundryCo in their partnership to develop and qualify processes for MPU
Products:

A.    AMD shall share with FoundryCo on a timely basis AMD’s GPU Product roadmap
schedules, detailed GPU Product requirements, detailed technology needs,
forecasts of volume requirements for all GPU Products by quarter, and all other
pertinent information that AMD has that is related to AMD’s product requirements
and technology needs for the applicable GPU Products, including information
regarding device targets, product performance requirements, and known process
technology requirements (collectively, the “GPU Product Roadmap Information”).
AMD agrees to deliver to FoundryCo the GPU Product Roadmap Information, together
with all supporting information reasonably requested by FoundryCo, as early as
practicable to ensure that FoundryCo has time to develop and qualify the
processes required for FoundryCo to manufacture GPU Products for AMD in
accordance with such roadmaps and this Section 2.1(c). AMD agrees to regularly
update FoundryCo with additional GPU Product Roadmap Information consistent with
the technology review and update process set forth in Schedule B to this
Amendment. [****] In the event that, following the [****] described in Exhibit
B, AMD selects a foundry partner other than FoundryCo to manufacture a
particular GPU Product, AMD shall [****] GPU Product Roadmap Information on such
GPU Product [****] such time that AMD has taped out such GPU Product at such
other AMD foundry partner. In addition, AMD shall continuously [****] updated
quarterly volume forecasts for each GPU Product [****] for as long as AMD is
ordering such GPU Product from [****]. For the avoidance of doubt, AMD shall be
required to [****] the GPU Product Roadmap Information, beginning on the date
hereof, for all GPU Products, regardless of whether or not FoundryCo has
qualified a process to produce such products and regardless of whether AMD has
committed or intends to commit the production of all or some of its requirements
for such GPU Products to one or more foundries other than FoundryCo.

B.    AMD shall establish an annual GPU Plan of Record that includes identified
GPU Products with quarterly wafer volumes sufficient to first achieve and then
maintain the GPU Minimum Percentage as set forth above. FoundryCo acknowledges
and agrees that AMD has sole discretion regarding the GPU Products it designs
and decides to have manufactured, and as a result, subject to the obligations
set forth in this Section 2.1, including

 

5

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

meeting the GPU Minimum Percentage as set forth above, AMD may change the GPU
Plan of Record in response to changes in the GPU Product market or in AMD’s
position in that market.

C.    AMD and FoundryCo will establish separate GPU QTR/QBR and supporting
meetings on a regular cadence (basis) to track the parties’ product and process
technology requirements and progress in order to achieve the GPU Product
manufacturing and purchase commitments set forth in this Section 2.1(c) with the
same rigor and level of collaboration as the parties maintain in the development
and manufacture of MPU Products. Specifically, AMD and FoundryCo shall initially
use such processes to refine the GPU Plan of Record with the goal of
establishing FoundryCo’s ability to manufacture GPU Products and meeting the GPU
Minimum Percentage as soon as practicable.

D.    The parties will develop formalized executive level oversight of the
commitments set out in this Section 2.1(c), including a designated executive at
each of AMD and FoundryCo to drive and track progress towards achieving the GPU
Product manufacturing targets set forth in the GPU Plan of Record. In addition
to the executive level oversight, each party shall document a process with
senior management accountability to align mid-level management execution of the
commitments set forth herein and coordinate communications between such
mid-level management at each party. This alignment process shall include
participation by non-operational executives of FoundryCo and AMD.

vii.    For each GPU Product (including the first-tape out of such GPU Product),
FoundryCo shall have a [****] in accordance with the process set forth in
Exhibit B to manufacture such GPU Product. For the avoidance of doubt, the
parties agree that FoundryCo shall have such [****] in accordance with the
process set forth in Exhibit B with respect to each GPU Product (whether or not
such GPU Product is the first GPU Product) at each [****] of [****].

viii.    AMD agrees not to sell, transfer or otherwise dispose of all or
substantially all of its or its Subsidiaries’ assets related to GPU Products and
related technology (including the equity interests of ATI Technologies ULC or
its other subsidiaries that own such assets) to any person (other than to AMD or
another of its Subsidiaries) without the consent of FoundryCo, unless the
transferee (A) agrees to be bound by the provisions of this Agreement with
respect to GPU Products, including FoundryCo’s [****] with respect to each GPU
Product and the commitments to purchase the GPU Volume Ramp Products as set
forth in this Section 2.1(c), and (B) agrees to purchase, on an annual basis,
GPU Products in an amount at least equal to the GPU Minimum Percentage.

 

6

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

2.    AMENDMENTS RELATED TO CHIPSET PRODUCTS

2.1    Section 1.29.1

The following defined term shall be added to the Agreement immediately following
Section 1.29:

1.29.1 “Chipset Products” shall mean one or more integrated circuits marketed
and sold by AMD as a separate product, that are manufactured at the [****]nm and
any smaller Process Node, and that are designed to mediate the flow of data
between the central processing unit and peripheral devices utilizing a PCI,
PCIe, universal serial bus (USB), Serial ATA (SATA), low pin count (LPC),
Integrated Drive Electronics (IDE), Azalia HD Audio (AZ), Serial Peripheral
Interface (SPI), Secure Digital Input Output (SDIO) or similar bus.

2.2    Section 2.1(f)

Section 2.1 of the Agreement shall be amended by the addition of the following
language as a new sub-Section 2.1(f), which shall read in its entirety as
follows:

(f)    Chipset Volumes

i.    Each party commits to, and the parties agree to work together to,
establish FoundryCo’s ability to manufacture Chipset Products via a [****]nm
bulk silicon process at the [****]nm Process Node and at all future smaller
Process Nodes for which AMD may purchase Chipset Products, with Specifications
to be agreed upon in advance by the parties in writing.

ii.    AMD agrees that, beginning with the [****] family of Chipset Products
(or, subject to the last clause of this paragraph (ii), any successor or
replacement family of Chipset Products at the [****]nm and any smaller Process
Node)1, and continuing for the entire duration of this Agreement, AMD will
purchase [****]% of its requirements (including the requirements of its
Subsidiaries) for any new Chipset Products from FoundryCo; provided, however,
that if AMD purchases a company or assets from a company that has at the time of
acquisition, Chipset Products in production or that have already taped out for
manufacture at a third party foundry, such acquired Chipset Products will not be
subject to this Section 2.1(f).

2.3    Section 7.1(c-2)

Section 7.1 of the Agreement shall be amended by the addition of the following
language as a new sub-Section 7.1(c-2) (to be inserted between existing
sub-Sections 7.1(c) and 7.1(d)), which shall read in its entirety as follows:

 

 

1 As of the effective date of this Amendment, the [****] Chipset Product on
AMD’s [****] is the one code-named [****].

 

7

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

(c-2)    Chipset Product Pricing. The pricing for Chipset Products shall be
based on [****]. The price for Engineering Wafers for Chipset Products shall be
determined by [****].

3.    AMENDMENTS RELATED TO MPU PRODUCT PRICING IN 2011

3.1    MPU Product Prices for 2011.

(a)    Notwithstanding Section 7.1 and Exhibit A of the Agreement, the price for
MPU Products delivered by FoundryCo to AMD in 2011 (including MPU Products in
both [****] and [****] (as defined in Schedule D to this Amendment), and [****]
containing MPU Products (“PQUL Wafers”)) shall be as set forth in Schedule D to
this Amendment.

(b)    Payment by AMD of the purchase price set forth in Schedule D to this
Amendment for MPU Products delivered in 2011 shall be, with respect to such MPU
Products, in lieu of the payment of (A) the price for [****] containing [****]
set forth in Section 1 of Exhibit A to this Agreement, and (B) the price for
[****] MPU Products set forth in Section 4 of Exhibit A to the Agreement.
Payments of the purchase prices set forth in Schedule D for MPU Products
delivered in 2011, however, shall be exclusive of and shall not affect the
obligation of AMD to pay for [****].

3.2    2011 Additional [****] Fixed Payments. In addition to the prices set
forth for purchases by AMD of MPU Products slated for delivery in 2011, AMD
agrees to pay FoundryCo certain additional fixed [****] payments (the “2011
Additional [****] Fixed Payments”) as set forth in Schedule D.

3.3    Consequence of Failure to be in Commercial Production in 2011

(a)    FoundryCo shall be deemed to be in “Commercial Production in 2011” of
[****] MPU Products if either one of these events has occurred: (i) the
achievement of the [****] milestone for the [****] (as defined in Schedule A to
this Amendment); or (ii) AMD has ordered [****] MPU Product Production Wafers
for delivery in [****] of 2011.

(b)    In the event that FoundryCo does not enter into Commercial Production in
2011, then in lieu of AMD’s obligation to pay for [****] MPU Products as set
forth in Schedule D, FoundryCo may instead invoice any time after the [****] day
of [****] of 2011, and before the [****] day of the [****], AMD will pay within
forty-five (45) days of the invoice date, [****] Dollars ($[****]]),
representing [****] percent ([****]%) of FoundryCo’s [****] MPU Product fixed
costs. FoundryCo acknowledges that if it does not achieve Commercial Production
in 2011, then it will not have met the conditions to be entitled to receive the
2012 Additional [****] Payments (as defined below), and as a consequence the
2012 Additional [****] Payments will not have been earned and will not be
payable.

 

8

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

3.4    2012 Additional [****] Payments.

(a)    Subject to the conditions set forth below, AMD will pay to FoundryCo the
aggregate additional amount of [****] Dollars ($[****]), payable in [****]
installments of [****] Dollars ($[****]) (collectively, the “2012 Additional
[****] Payments”). The obligation to pay the 2012 Additional [****] Payments is
contingent upon FoundryCo being in Commercial Production of [****] MPU Products
in 2012, even if the Yields for such [****] MPU Products fall below the Target
Yield Curve (as defined in Schedule D) for such [****] MPU Products in 2012.

(b)    FoundryCo shall be deemed to be in “Commercial Production of [****] MPU
Products in 2012” if FoundryCo has achieved Commercial Production in 2011 (as
defined above), and on or after [****] fiscal 2012 FoundryCo continues to offer
committed capacity to AMD to manufacture [****] MPU Product Production Wafers
for delivery in 2012.

(c)    Notwithstanding subsection 3.4(a) above, the 2012 Additional [****]
payments are subject to reduction in the event that FoundryCo earns any Yield
Bonus Revenue as set forth in Section 12 of Schedule D.

(d)    Subject to the provisions of this Amendment, [****] days prior to the end
of [****] in 2012, FoundryCo shall invoice, and AMD shall pay on or prior to the
last day of [****], the applicable 2012 Additional [****] Payment.

3.5    Reversion to Existing Pricing Model for MPU Products in 2012. On and
after January 1, 2012, except as set forth in Section 3.3 above, the parties
will revert to the MPU Product pricing set forth in Section 7.1(a) and Exhibit A
of the Agreement for all MPU Products.

3.6    Other Payment Obligations in 2011. During 2011, except as explicitly set
forth in this Amendment, the parties will continue to perform their respective
obligations under this Agreement, including forecasts, process implementation
procedures, etc. The financial terms in Schedule D incorporate the payment of
[****] Costs and [****] Costs under this Agreement, but will not modify any
other [****] or [****] obligations of the parties under the Agreement. With
respect to [****] Wafer Outs containing [****]nm MPU Products that were
originally ordered by AMD for delivery in [****], [****], such [****] have been
or will be invoiced at prices calculated according to Section 7.1(a) and Exhibit
A of the Agreement, and the prices for [****] will not be modified by Schedule D
of this Amendment.

4.    AMENDMENTS RELATED TO FOUNDRYCO SALES ENTITIES

4.1    Section 1.48

Section 1.48 of the Agreement shall be amended and restated in its entirety to
read as follows:

1.48    “FoundryCo Sales Entities” shall mean USOpCo, GFS, and any other direct
or indirect wholly-owned subsidiaries of FoundryCo to which FoundryCo has

 

9

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

delegated the responsibility to process purchase orders from AMD and to offer to
sell and sell Products to AMD in accordance with this Agreement.

5.    AMENDMENTS RELATED TO AUDIT PROVISIONS

5.1    Additional Financial Review Procedures. Because this Amendment has
established MPU Product prices for 2011 on a [****] basis, rather than on a
[****] basis, the operational monitoring of the Agreement in 2011 will focus on
a process that includes monthly reporting of product shipments, payments, Yield
performance, [****], and a [****] (of billing versus [****]). FoundryCo also
agrees to support AMD’s monthly S&OP process, annual business planning process
and the long range planning process.

5.2    Additional FoundryCo Audit Rights. During 2011, FoundryCo shall have
audit rights, consistent with Section 8.1(b) of the Agreement, to verify AMD’s
compliance with its obligations with respect to [****] and [****] inventories
and dispositions thereof.

6.    AMENDMENT RELATED TO ALLOCATION OF ADDITIONAL [****] EXPENSES IN 2011

6.1    Incremental FoundryCo [****] in 2011 for Implementing [****] Technology
for AMD. During 2011 only, AMD may periodically identify and request that
FoundryCo invest in additional [****] for the purpose of enhancing product
performance or supporting very specific product features for the [****] MPU
Products. In the case where this [****] is unique, unrelated to the established
[****], and incremental to the FoundryCo base investment already disclosed to
AMD as of the Effective Date of this Amendment, AMD acknowledges financial
responsibility for the 2011 [****] associated with any such [****] requested and
approved by AMD. AMD requests for such [****] will be made during the monthly
meetings between the parties’ [****], and the financial responsibility will be
captured in the [****] process in 2011. As part of such [****], the parties will
agree in advance on the applicable [****] costs to be passed through to AMD
prior to FoundryCo’s purchase of such [****]. After 2011, and for any [****]
already incorporated into FoundryCo’s budget for 2011 and requested as an
incremental addition by AMD in 2011 as described above, the terms of the
Agreement, rather than the terms of this Section 6 of the Amendment, shall
apply.

7.    AMENDMENTS RELATED TO DISPUTE RESOLUTION

7.1    Section 15.11 Governing Law; Dispute Resolution

Section 15.11(c) of the Agreement shall be amended and restated in its entirety
to read as follows:

(c)    Any Dispute not resolved within thirty (30) days of the Dispute Notice
being received shall be referred to, and shall be finally and exclusively
resolved by, arbitration under the LCIA Rules then in effect, as amended by this
Section 15.11, which LCIA Rules are deemed to be incorporated by reference into
this Section 15.11. The seat, or legal place, of the arbitration shall be
London, England. The language of the arbitration shall be English. The

 

10

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

number of arbitrators shall be three. Each party shall nominate one arbitrator
and the two arbitrators nominated by the parties shall, within thirty (30) days
of the appointment of the second arbitrator, agree upon and nominate a third
arbitrator who shall act as Chairman of the Tribunal. If no agreement is reached
within thirty (30) days, the LCIA Court shall appoint a third arbitrator to act
as Chairman of the Tribunal. It is hereby expressly agreed that if there is more
than one claimant party or more than one respondent party, the claimant parties
shall together nominate one arbitrator and the respondent parties shall together
nominate one arbitrator. In the event that a sole claimant or the claimant
parties, on the one side, or a sole respondent or the respondent parties, on the
other side, fails to nominate its/their arbitrator, such arbitrator shall be
appointed by the LCIA Court. Any award issued by the arbitrators shall be final
and binding upon the parties, and, subject to this Section 15.11, may be entered
and enforced in any court of competent jurisdiction by any of the parties. In
the event any party subject to such final and binding award desires to have it
confirmed by a final order of a court, the only court which may do so shall be a
court of competent jurisdiction located in London, England; provided however,
that nothing in this sentence shall prejudice or prevent a party from enforcing
the arbitrators’ final and binding award in any court of competent jurisdiction.
The parties hereto acknowledge and agree that any breach of the terms of this
Agreement could give rise to irreparable harm for which money damages would not
be an adequate remedy. Accordingly, the parties agree that, prior to the
formation of the Tribunal, the parties have the right to apply exclusively to
any court of competent jurisdiction or other judicial authority located in
London, England for interim or conservatory measures, including, without
limitation, to compel arbitration (an “Interim Relief Proceeding”). Furthermore,
the parties agree that, after the formation of the Tribunal, the arbitrators
shall have the sole and exclusive power to grant temporary, preliminary and
permanent relief, including injunctive relief and specific performance, and any
then pending Interim Relief Proceeding shall be discontinued without prejudice
to the rights of any of the parties thereto. Unless otherwise ordered by the
arbitrators pursuant to the terms hereof, the arbitrators’ expenses shall be
shared equally by the parties. In furtherance of the foregoing, each of the
parties hereto irrevocably submits to: (i) the exclusive jurisdiction of the
courts of England located in London, England in relation to any Interim Relief
Proceeding and; (ii) the non-exclusive jurisdiction of the courts of England
located in London, England with respect to the enforcement of any arbitral award
rendered in accordance with this Section 15.11; and, with respect to any such
suit, action or proceeding, waives any objection that it may have to the courts
of England located in London, England on the grounds of inconvenient forum. For
the avoidance of doubt, where an arbitral tribunal is appointed under this
Agreement, the whole of its award shall be deemed for the purposes of the New
York Convention on the Recognition and Enforcement of Foreign Arbitral Awards of
1958 to be contemplated by this Agreement, as the case may be (and judgment on
any such award may be entered in accordance with the provisions set forth in
this Section 15.11).

 

11

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

8.    MISCELLANEOUS

Other than as expressly provided in this Amendment, no other amendments are
being made to the Agreement, and all other provisions of the Agreement shall
remain in full force and effect in accordance with the terms of the Agreement.

 

12

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to the Wafer Supply
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

[Signature pages follow]

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

ADVANCED MICRO DEVICES, INC. By: /s/ Thomas J.
Seifert                                         Name:   Thomas J. Seifert Title:
 

Senior Vice President, Chief Financial

Officer and Interim Chief Executive Officer

 

Signature Page to Amendment to the Wafer Supply Agreement

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

GLOBALFOUNDRIES INC. By:  

/s/ Chia Song Hwee

Name: Chia Song Hwee

Title: Chief Operating Officer

 

Signature Page to Amendment to the Wafer Supply Agreement

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

GLOBALFOUNDRIES U.S. INC. By:  

/s/ Robert Krakauer

Name: Robert Krakauer

Title: CFO

 

Signature Page to Amendment to the Wafer Supply Agreement

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

GLOBALFOUNDRIES SINGAPORE PTE. LTD. By: /s/ Robert
Krakauer                                         Name: Robert Krakauer Title:
CFO

 

Signature Page to Amendment to the Wafer Supply Agreement

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.